Citation Nr: 1339900	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

Bilateral hearing loss and tinnitus were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefits sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, a March 2010 VA examination diagnosed both sensorineural hearing loss and tinnitus.  Therefore, element (1) has been met.  In addition, the Veteran reported exposure to combat noise, including firefights and mortar attacks, in a May 2010 statement.  His Form DD-214 indicates he was awarded the Combat Infantryman Badge, which corroborates his account.  Therefore, element (2) has been satisfied, as the Veteran was exposed to hazardous noise in service.

With respect to element (3), the Veteran underwent an enlistment examination in July 1967.  The report indicates that a separately conducted hearing test revealed normal findings.  However, his service treatment records also include an undated audiogram which reflects bilateral hearing loss for VA purposes.  Therefore, hearing loss was directly incurred in service.

The Veteran also asserted that he has experienced continued hearing loss since service, and he submitted private records from March 1994 which show treatment for hearing loss.  These records were generated many years prior to the Veteran filing his claim for benefits.  While the Board acknowledges that the Veteran's August 1969 separation examination does not reflect any hearing loss, the other treatment records and lay evidence of record competently and credibly establish a continuity of symptomatology of the Veteran's bilateral hearing loss.

With respect to tinnitus, service treatment records do not reflect any complaints, treatment, or other findings related to the condition.  However, in the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012); see also 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the Veteran's May 2010 assertions that he experienced tinnitus in service are sufficient proof of such occurrences.

Similar to hearing loss, the Veteran has asserted that he experienced intermittent but ongoing tinnitus since service, and his March 1994 private records also show complaints of tinnitus.  Again, treatment records and lay evidence of record competently and credibly establish a continuity of symptomatology of the Veteran's tinnitus.  As service connection for hearing loss is warranted, service connection for tinnitus is also granted.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


